Citation Nr: 1711103	
Decision Date: 04/06/17    Archive Date: 04/19/17	

DOCKET NO.  13-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a temporary total rating (TTR) under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 for hospitalization at a VA facility from August 28, 2012, through October 19, 2012.  

4.  Entitlement to a TTR under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 for hospitalization at a VA facility from December 28, 2012, through September 5, 2013.  

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbosacral spine for the period prior to October 22, 2014, and in excess of 20 percent therefrom.  

6.  Entitlement to a rating in excess of 10 percent for DJD of the right knee/tibia.  

7.  Entitlement to an effective date earlier than October 17, 2016, for a grant of service connection for instability of the right knee.  

8.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity (RUE).  

9.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity (LUE).  

10.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.  

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which originally had jurisdiction over this appeal, and Indianapolis, Indiana, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  The claims for TTR have been reclassified on the title page to include not only entitlement pursuant to 38 C.F.R. §§ 4.29 but also 4.30 as this best represents the Veteran's contentions.  

Review of the claims file reflects that the claims on appeal were not all initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  The issues of entitlement to an effective date earlier than October 17, 2016, for a grant of service connection for instability of the right knee; entitlement to an initial rating in excess of 20 percent for radiculopathy of the RUE; entitlement to an initial rating in excess of 20 percent for radiculopathy of the LUE; entitlement to an initial rating in excess of 10 percent for DDD of the cervical spine; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.

The Board notes that additional documents were associated with the Veteran's electronic claims file in December 2016 with accompanying waiver of RO consideration.  However, additional records were submitted to the Veteran's electronic claims file in March 2017 without such a waiver.  As these consist of either argument or duplicates of evidence already of record, a remand is not necessary for their consideration by the RO.  38 C.F.R. § 20.1304 (2016).  

The Board notes that the Veteran was previously represented by Vietnam Veterans of America (VVA).  This was revoked in a June 2016 letter from VVA.  As such, the Board will proceed accordingly.  See 38 CFR 14.631(f)(1) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  



FINDINGS OF FACT

1.  The Veteran does not have a confirmed diagnosis of fibromyalgia, and his joint pains have been attributed to other etiologies, including DJD and DDD, as well as radiculopathies/neuropathies, for which he is already service connected.  His joint pains are already contemplated in the ratings for these service-connected disorders.  

2.  The Veteran did not engage in combat, does not have a verified stressor, and does not have a stressor related to fear of hostile military or terrorist activity.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disorder casually related to, or aggravated by, active service.  

3.  The Veteran's hospitalizations from August 28, 2012, through October 19, 2012, and December 28, 2012, through September 5, 2013, were primarily for treatment of nonservice-connected disabilities, to include pneumonia and mental health symptoms.  The Veteran did not undergo treatment of a service-connected disorder, to include his low back disability, for a continuous period in excess of 21 days during his hospitalizations or treatment of a service-connected disability necessitating convalescence.  

4.  Prior to October 22, 2014, the DJD of the Veteran's lumbosacral spine was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; or combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

5.  Since October 22, 2014, the DJD of the Veteran's lumbosacral spine has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or by favorable ankylosis of this entire segment of his spine.  

6.  Throughout the entire increased rating period on appeal, DJD of the right knee/tibia has been manifested by flexion limited to, at worst, 110 degrees with pain, and normal extension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  The criteria for the award of a TTR based on hospitalization in excess of 21 days for a service-connected disability at a VA facility from August 28, 2012, through October 19, 2012, or based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).  

4.  The criteria for the award of a TTR based on hospitalization in excess of 21 days for a service-connected disability at a VA facility from December 28, 2012, through September 5, 2013, or based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).  

5.  The criteria are not met for a disability rating greater than 10 percent prior to October 22, 2014, or greater than 20 percent since, for the DJD of the Veteran's lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).  

6.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for DJD of the right knee/tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, DCs 5003, 5260, 5261 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by September 2012 and November 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in July 2016, to include obtaining VA examinations and medical opinions pertaining to the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for a right knee disorder   In light of the remand, the Veteran underwent further VA examination in October 2016, and the examiners adequately addressed the questions contained in the remand directives and provided a factual and medical basis for their answers.  As such, the Board finds that the July 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestations under different diagnoses are to be avoided.  Id.  Esteban v. Brown, 6 Vet. App. (1994).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Fibromyalgia

The Veteran seeks entitlement to service connection for fibromyalgia on a direct incurrence basis or as secondary to a service-connected disorder, to include DJD of the lumbosacral spine.  

The STRs are negative for report of, treatment for, or diagnosis of fibromyalgia.  Moreover, when examined by VA in April 2015 for this condition, the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  For rationale, he further explained that the Veteran did not actually meet diagnostic criteria for diagnosis of fibromyalgia.  Thus, it followed that he did not have this condition as secondary to a back disorder.  He further pointed out that only 8 of 18 trigger points were positive.  He added that while the Veteran did have some symptoms of fibromyalgia, he had other explanations to account for these symptoms, to include ulnar neuropathy which likely accounted for some of his upper extremity paresthesias.  Multiple arthritic changes, as seen on magnetic resonance imaging (MRI) tests more likely than not contributed to his chronic back pain.  

As the Veteran's arthritic changes are part and parcel of numerous service-connected disorders, to include of his lumbosacral, cervical, and right knee disabilities, and as he is service-connected for neuropathies of the extremities, the Board must also consider whether fibromyalgia is secondary thereto.  As already pointed out, however, fibromyalgia has not been diagnosed.  Instead, the Veteran had joint pains attributable to his service-connected orthopedic and neurological disorders.  The Board points that all the symptomatology and impairment caused by the Veteran's joint pains (claimed as fibromyalgia) are specifically contemplated by the schedular rating criteria in effect for his service-connected DJD of the lumbosacral and cervical spine, his right knee disorder, and his radiculopathies of the upper and lower extremities, as noted by the VA examiner above.  The schedular rating criteria in effect for these disorders specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings, to include joint pains.  See DCs 5242 regarding low back and cervical spine conditions, as well as DC 8520 and 8713 regarding radicular symptoms, and 5257 regarding knee conditions and 38 C.F.R. § 4.14 (2016).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for fibromyalgia, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

An Acquired Psychiatric Disorder, to Include PTSD

As noted in the Board's July 2016 remand decision, it was reported upon VA examination in 2012 that the Veteran was treated prior to and during service for complaints of depression.  This is corroborated in the claims file.  It was further noted, however, that at the VA evaluation, only a mood disorder was diagnosed.  Moreover, it was opined that this disorder was not of service origin.  Since that time, private and VA records were added to the record which reflect diagnoses of bipolar disorder, depression, and PTSD.  It was noted in the remand that PTSD had not been diagnosed previously.  The Board remanded the claim for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorders present.  

The requested mental disorders examination was conducted by VA in October 2016.  The final diagnoses were alcohol dependence and bipolar disorder, in remission.  The examiner specifically noted that the reported inservice stressor of witnessing a Humvee accident did not meet the criteria to be adequate to support a diagnosis of PTSD.  Moreover, it was not related to fear of hostile military or terrorist activity.  The examiner opined that it was unlikely that the Veteran's alcohol dependence and his bipolar disorder were attributable to service.  It was further noted that the Veteran was unreliable as a historian, but this was because of his personality (narcissistic, with dissocial features).  The Veteran had callous disregard for the feelings of others and a gross attitude of irresponsibility, and disregard for social norms.  He had an incapacity to maintain enduring relationships, a low tolerance for frustration, an inability to experience guilt, and proneness to offer plausible rationalizations for his behavior.  There was sufficient data in the medical records, to include his STRs, to support his exaggeration of symptoms and falsification of his history.  

The Board finds that the clinical opinions, when taken together and considered with the other evidence of record, provide probative evidence against a finding that the Veteran has an acquired psychiatric disorder causally related to, or aggravated by, active service.  

A veteran is generally competent to attest to factual matters of which he has first-hand knowledge.  In this case, the evidence reflects that the Veteran may exaggerate his symptoms.  Nevertheless, assuming that he is competent to attest to factual matters of which he has first-hand knowledge, the Board finds that acquired psychiatric disabilities are not the type of disability for which a lay person can provide an accurate diagnosis and/or etiology opinion.  The Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of any acquired psychiatric disorders, to include alcohol dependence, bipolar disorder, or PTSD.  

In the present case, the Veteran has been diagnosed with a variety of disorders as reflected above.  PTSD is not among the diagnoses on recent examination, and he does not have a confirmed stressor to support such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disorders.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the regulations specifically require medical evidence diagnosing PTSD.  38 C.F.R. § 3.304(f) (2016).  

In sum, the evidence of record is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, causally related to, or aggravated by, active service.  The Board appreciates the Veteran's honorable service.  Nonetheless, the evidence is against a finding that service connection for an acquired psychiatric disorder is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Temporary Total Ratings - In General

The Veteran claims entitlement to a TTR for treatment of a service-connected disability while he was hospitalized from August 2012 through October 2012 and from December 2012 through September 2013.  The Board will consider whether entitlement is warranted pursuant to criteria under 38 C.F.R. §§ 4.29 and 4.30 (2016).  

A TTR will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2016).  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. §4.29(b) (2016).  

A TTR will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).  

TTR under the Provisions of 38 C.F.R. § 4.29 and/or 4.30 for Hospitalization and/or Convalescence at a VA Facility from August 28, 2012, through 
October 19, 2012, and December 28, 2012, through September 5, 2013

The Board finds that both of the Veteran's claims of entitlement to a TTR based either on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with a service-connected disorder as to the dates noted above must be denied as a matter of law.  It is undisputed that the Veteran is seeking a TTR based either on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence.  Review of the pertinent records shows that the Veteran was primarily treated from August 2012 through October 2012 for pneumonia and mental health symptoms (nonservice-connected disorders).  While he was also noted to have low back symptoms, such treatment was incidental.  Moreover, his domiciliary hospitalization from December 2012 through September 2013 was primarily due to his mental health symptoms.  As outlined above, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder.  

The evidence does not show, nor does the Veteran contend, that he was hospitalized over 21 days during the appeal period for treatment of a service-connected disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See generally 38 C.F.R. §§ 4.29, 4.30 (2016).  The Board observes here that the fundamental prerequisite for prosecuting a TTR claim successfully under either § 4.29 or § 4.30 is the existence of a service-connected disability for which the Veteran seeks a TTR based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence.  The Veteran has not met that fundamental prerequisite in this appeal for either of his TTR claims.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating that he is entitled to a TTR based on hospitalization over 21 days or based on surgical or other treatment of a service-connected disability necessitating convalescence.  In summary, the Board finds that both of the Veteran's claims of entitlement to a TTR based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with hospitalizations in 2012 and 2013 must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).  

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2016) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59 (2016), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 (2016) do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  

Entitlement to a Rating in Excess of 10 Percent for DJD 
of L5-S1 for the Period Prior to October 22, 2014,
 and in Excess of 20 Percent Therefrom

Lumbar strain and arthritis are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows:  A 10 percent rating is warranted for forward flexion of the thoracolumbar (thoracic and lumbar) spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, DCs 5235-5243.  

Associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Note (5) of the General Rating Formula further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Normal ranges of motion for the thoracolumbar spine are 90 degrees of flexion and 30 degrees of extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.  

Intervertebral disc syndrome (IVDS) (considered under DC 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .

Under DC 5243, a 10 percent disability is warranted for an incapacitating episode having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episode having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration for at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.

Note (1) to DC 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A noncompensable rating was established for a low back disorder, effective from the date of service separation.  Many years later, upon rating decision in December 2015, the noncompensable rating was increased to 20 percent, effective September 12, 2012, and to 20 percent from October 22, 2014.  The evidence considered at that time included a VA examination report from October 2012 which showed full and painless range of motion.  There was no muscle spasm at the time.  The examiner noted that the Veteran did not have IVDS.  Additional VA examination conducted for aid and attendance purposes in December 2013 indicated that the Veteran had moderately limited flexion secondary to pain.  VA examination report from October 2014 showed that there was flexion to 50 degrees and VA examination report from July 2015 showed forward flexion to 40 degrees with no additional loss of motion with testing.  

The RO increased the Veteran's noncompensable rating to 10 percent from September 12, 2012, as that was the date that the Veteran filed a claim for an increase.  The increased rating was based on the December 2013 findings which showed moderate limitation of flexion secondary to pain.  

The RO's grant of a 20 percent rating from the date of VA examination on October 22, 2014, was based on limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees as exampled by the 40 degree report as noted above.  The Veteran was noted to have IVDS, but no incapacitating episodes during the past 12 months.

The most recent VA examination was conducted in May 2016.  At that time, the claims file was reviewed, and there was an in-person evaluation.  The Veteran described persistent back pain that was severe.  His pain level never fell below a 7 (out of a high of 10).  Pain triggers included prolonged sitting, standing, or walking.  Range of motion testing showed forward flexion to 50 degrees with extension to 30 degrees and bilateral lateral flexion and rotation to 20 degrees.  There was no tenderness to palpation, and the Veteran was able to perform repetitive use testing.  Pain, weakness, fatigability, or incoordination did not significantly limit his functional ability with repeated use over a period of time.  There was no guarding.  

The Board finds that a disability rating greater than 10 percent is not warranted prior to September 12, 2012.  As noted above, VA examination in November 2012 was essentially normal.  The RO's grant of a 10 percent rating from the September 2012 date was based on the Veteran's filing of an increased rating claim as of that date and the November 2013 VA aid and attendance examination which showed some moderate limitation of motion based on pain.  Incapacitating episodes due to IVDS were not shown.

The October 22, 2014, VA compensation examination was the first medical evidence documenting a worsening of his range of motion as evidenced above.  However, the Board finds that a disability rating greater than 20 percent has not been warranted at any time since that date.  When examined in May 2016, his forward flexion was 50 degrees.  Higher ratings require forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  The Veteran's examination results do not demonstrate this required level of severity.  At the October 2014 examination, it was specifically noted that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.

In deciding this claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)).  These statements, however, must be viewed in conjunction with the medical evidence, as required by the rating criteria, and many of these criteria are based on the results of objective (rather than subjective) testing.  That said, as mentioned, the range of motion testing accounts for the extent his pain affects his range of motion.  


As the preponderance of the evidence is against the Veteran's claim, for the reasons and bases discussed, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).  See also generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Entitlement to a Rating in Excess of 10 Percent for DJD of the Right Knee/Tibia

A 10 percent disability rating has been in effect for DJD of the right knee since July 14, 2005.  During the appeal process, service connection was established separately for instability of the right knee.  That claim is the subject of the remand that follows.  In the decision below, the Board will address whether a rating in excess of 10 percent is warranted for the knee DJD.  

The Veteran's right knee arthritis is currently rated under DC 5003-5260.  DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the right knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under DC 5003, a rating in excess of 10 percent is not possible under DC 5003.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a (2016).  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a (2016).  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a (2016).  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  

Under DC Code 5257, knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  As already noted, the Veteran is separately rated at 30 percent for knee instability.  

The 10 percent rating assigned the right knee was primarily based upon clinical findings made at the VA examination in October 2012.  The Veteran reported flare-ups but range of motion of the right knee was to 125 degrees with no objective evidence of painful motion.  Extension was from 0 degrees with no pain.  

The Veteran underwent VA examination of the knee in October 2016.  The examination results showed some instability and as indicated upon rating decision in November 2016, a separate rating for that condition was established.  As to whether a rating is warranted in excess of 10 percent or in addition to the 10 percent rating for DJD of the right knee, the Board concludes that the criteria are not met.  Specifically, while the Veteran reported right knee pain, extension and flexion were from 0 to 110 degrees.  There was evidence of pain with weight bearing but no localized tenderness.  Following repetitive use testing of at least 3 repetitions, there was no additional functional loss or range of motion.  There was no ankylosis.  

After reviewing the lay and medical evidence relevant to the increased rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of or in addition to the current 10 percent for right knee DJD for the entire increased rating period on appeal.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 
38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee arthritis has been manifested by flexion limited to, at worst, 110 degrees after repetition and normal extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  

Further, under the criteria for a higher disability rating under DC 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under DC 5260 for arthritis of the right knee for any period.  

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had normal extension.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 10 degrees or more which would warrant a 10 percent or higher rating.  As the criteria for a 10 percent disability rating under DC 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an additional rating under DC 5261 for arthritis of the right knee for any period.  38 C.F.R. § 4.71a (2016).  

The Board has also considered whether any other DC would allow for an increased rating in excess of 10 percent for the Veteran's right knee disability.  DC 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The medical evidence revealed no showing of dislocation of the right meniscus in this case; therefore, this code does not apply.  

DC 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, DC 5259 does not apply.  DCs 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a (2016).  

Finally, in considering whether a higher rating is warranted based on loss of motion under another DC, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.   

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of (or in addition to) 10 percent for right knee/tibia DJD for the entire increased rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016).  

Extraschedular Considerations as to Increased Rating Claims

The Board has also considered whether referral for extraschedular ratings is appropriate as to the low back and right knee.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability pictures as to the low back and the right knee.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  The weight of the credible evidence establishes that the Veteran's low back and right knee symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2016).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of the Veteran's service-connected disabilities in combination create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to a TTR under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 for hospitalization at a VA facility from August 28, 2012, through October 19, 2012, is denied.  

Entitlement to a TTR under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 or hospitalization at a VA facility from December 28, 2012, through September 5, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for DJD of the lumbosacral spine for the period prior to October 22, 2014, and in excess of 20 percent therefrom, is denied.  

Entitlement to a rating in excess of 10 percent for DJD of the right knee/tibia is denied.  


REMAND

In November 2016, service connection was granted for instability of the right knee, and a 30 percent rating was assigned from October 17, 2016.  Service connection was also granted for radiculopathy of the RUE and radiculopathy of the LUE and 20 percent disability evaluations were assigned from September 12, 2012.  This rating decision also granted service connection for DDD of the cervical spine, and a 10 percent disability evaluation was assigned from September 12, 2010.  Subsequently submitted statements by the Veteran have been interpreted as a timely notice of disagreement (NOD) with the ratings assigned to the radiculopathy of the upper extremities and to the cervical spine.  He has also submitted disagreement with the effective date that service connection was granted for the separately rated instability of the right knee.  

A statement of the case (SOC) has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the AOJ failed to issue an SOC, the Board must remand the matter for issuance of an SOC.  After the RO has issued the SOC, the claim(s) should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As the claim of entitlement to a TDIU is inextricably intertwined with the ultimate outcomes of the issues discussed above, the TDIU claim will be held in abeyance pending the aforementioned evidentiary and procedural development.  See Holland v. Brown, 6 Vet. App. 443 (1994); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)  

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2016), including issuance of an SOC, so that the Veteran may have the opportunity to complete appeals on the issues of entitlement to initial ratings in excess of 20 percent for radiculopathy of the RUE and the LUE, as well as for an initial rating in excess of 10 percent for DDD of the cervical spine, and entitlement to an effective date earlier than October 17, 2016, for the grant of service connection (and assignment of a 30 percent disability rating) for instability of the right knee, (if he so desires) by filing a timely substantive appeal.  

2.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the TDIU.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


